UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32320 BUILD-A-BEAR WORKSHOP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1883836 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1954 Innerbelt Business Center Drive St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) (314) 423-8000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of May 8, 2012, there were17,393,600 issued and outstanding shares of the registrant’s common stock. BUILD-A-BEAR WORKSHOP, INC. INDEX TO FORM 10-Q Page Part I Financial Information Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 Part II Other Information Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6. Exhibits 18 Signatures 19 2 PART I-FINANCIAL INFORMATION Item 1. Financial Statements BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share data) March 31, December 31, April 2, (Unaudited) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ $ Inventories Receivables Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net of accumulated depreciation of $179,357, $175,018 and $168,978, respectively Goodwill Other intangible assets, net Other assets, net Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Accrued expenses Gift cards and customer deposits Deferred revenue Total current liabilities Deferred franchise revenue Deferred rent Other liabilities Stockholders' equity: Preferred stock, par value $0.01, Shares authorized: 15,000,000; No shares issued or outstanding at March 31, 2012, December 31, 2011 and April 2, 2011 - - - Common stock, par value $0.01, Shares authorized: 50,000,000; Issued and outstanding: 17,394,761, 17,405,270 and 19,600,470 shares, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) ) Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ $ See accompanying notes to condensed consolidated financial statements. 3 BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands, except share and per share data) Thirteen weeks ended March 31, 2012 April 2, 2011 Revenues: Net retail sales $ $ Commercial revenue Franchise fees Total revenues Costs and expenses: Cost of merchandise sold Selling, general and administrative Interest expense (income), net ) Total costs and expenses Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Shares used in computing common per share amounts: Basic Diluted Comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 4 BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Thirteen weeks ended March 31, 2012 April 2, 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Deferred taxes ) Loss from investment in affiliate - Loss on disposal of property and equipment 78 Stock-based compensation Trade credit utilization 88 - Change in assets and liabilities: Inventories Receivables Prepaid expenses and other assets ) Accounts payable and accrued expenses ) ) Lease related liabilities ) ) Gift cards and customer deposits ) ) Deferred revenue 79 82 Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment, net ) ) Purchases of other assets and other intangible assets (261 ) (93 ) Investment in unconsolidated affiliate ) - Net cash used in investing activities ) ) Cash flows from financing activities: Purchases of Company's common stock - ) Exercise of employee stock options - 3 Net cash used in financing activities - ) Effect of exchange rates on cash Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements. 5 Notes to Consolidated Financial Statements 1. Basis of Presentation The condensed consolidated financial statements included herein are unaudited and have been prepared by Build-A-Bear Workshop, Inc. and its subsidiaries (collectively, the “Company”) pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP) have been condensed or omitted pursuant to such rules and regulations.The condensed consolidated balance sheet of the Company as of December 31, 2011 was derived from the Company’s audited consolidated balance sheet as of that date.All other condensed consolidated financial statements contained herein are unaudited and reflect all adjustments which are, in the opinion of management, necessary to summarize fairly the financial position of the Company and the results of the Company’s operations and cash flows for the periods presented.All of these adjustments are of a normal recurring nature.All significant intercompany balances and transactions have been eliminated in consolidation.Because of the seasonal nature of the Company’s operations, results of operations of any single reporting period should not be considered as indicative of results for a full year.These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended December 31, 2011, which were included in the Company’s annual report on Form 10-K filed with the SEC on March15, 2012. Certain reclassifications of prior year amounts have been made to conform to current year presentation. On January 1, 2012, the Company adopted new accounting guidance with regard to the presentation and disclosure of comprehensive income, according to the provisions of Accounting Standards Update 2011-5 and 2011-12.The adoption of this guidance impacted disclosure and presentation of comprehensive income only. 2. Prepaid Expenses and Other Assets Prepaid expenses and other current assets consist of the following (in thousands): March 31, December 31, April 2, Prepaid rent $ $ $ Prepaid income taxes Short-term investments Other $ $ $ 3. Goodwill Goodwill is accounted for in accordance with Financial Accounting Standards Board Accounting Standards Codification (ASC) Section350-20 and is reported as a component of the Company’s retail segment.The following table summarizes the changes in goodwill for the thirteen weeks ended March 31, 2012 (in thousands): Balance as of December 31, 2011 $ Effect of foreign currency translation Balance as of March 31, 2012 $ Goodwill is not subject to amortization and is tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired.This testing requires comparison of carrying values to fair values, and when appropriate, the carrying value of impaired assets is reduced to fair value.Goodwill will be tested for impairment no later than December 29, 2012. 6 4. Stock-based Compensation The following table is a summary of the balances and activity for the Plans related to restricted stock and stock options for the thirteen weeks ended March 31, 2012: Restricted Stock Options Outstanding, December 31, 2011 Granted Vested ) — Exercised — — Forfeited ) ) Canceled or expired — — Outstanding, March 31, 2012 For the thirteen weeks ended March 31, 2012 and April2, 2011, selling, general and administrative expenses include $1.1 million and $1.3 million of stock-based compensation expense, respectively.As of March 31, 2012, there was $ 8.1 million of total unrecognized compensation expense related to nonvested restricted stock and option awards which is expected to be recognized over a weighted-average period of 1.9 years. The total fair value of shares vested during the thirteen weeks ended March 31, 2012 and April2, 2011 was $4.0 million and $1.9 million, respectively. 5. Earnings per Share The Company uses the two-class method to compute basic and diluted earnings per common share.In periods of net loss, no effect is given to the Company’s participating securities as they do not contractually participate in losses of the Company.The following table sets forth the computation of basic and diluted loss per share (in thousands, except share and per share data): Thirteen weeks ended March 31, 2012 April 2, 2011 NUMERATOR: Net loss before allocation of earnings to participating securities $ ) $ ) Less: Earnings allocated to participating securities - - Net loss after allocation of earnings to participating securities $ ) $ ) DENOMINATOR: Weighted average number of common shares outstanding - basic Dilutive effect of share-based awards: - - Weighted average number of common shares outstanding - dilutive Basic loss per common share attributable to Build-A-Bear Workshop, Inc. stockholders: $ ) $ ) Diluted loss per common share attributable to Build-A-Bear Workshop, Inc. stockholders $ ) $ ) Due to the net loss for the thirteen week periods ended March 31, 2012 and April 2, 2011, the denominator for diluted earnings per common share is the same as the denominator for basic earnings per common share for those periods because the inclusion of stock options and unvested restricted shares would be anti-dilutive. 6. Comprehensive Income or Loss The difference between comprehensive income or loss and net income or loss results from foreign currency translation adjustments on the balance sheets of subsidiaries whose functional currency is not the US Dollar. 7 7. Segment Information The Company’s operations are conducted through three operating segments consisting of retail, commercial andinternational franchising.The retail segment includes the operating activities of company-owned stores in the United States, Canada, the United Kingdom and Ireland and other retail delivery operations, including the Company’s web store, pop-up stores and non-traditional store locations such as baseball ballparks.The commercial segment includes the Company’s transactions with other businesses, mainly comprised of licensing the Company’s intellectual properties for third party use and wholesale activities.The international franchising segment includes the licensing activities of the Company’s franchise agreements with store locations in Europe, outside of the United Kingdom and Ireland, Asia, Australia, the Middle East, Africa, Mexico and South America.The operating segments have discrete sources of revenue, different capital structures and different cost structures.These operating segments represent the basis on which the Company’s chief operating decision maker regularly evaluates the business in assessing performance, determining the allocation of resources and the pursuit of future growth opportunities.Accordingly, the Company has determined that each of its operating segments represent one reportable segment.The reportable segments follow the same accounting policies used for the Company’s consolidated financial statements. Following is a summary of the financial information for the Company’s reportable segments (in thousands): Retail Commercial International Franchising Total Thirteen weeks ended March 31, 2012 Net sales to external customers $ Income (loss) before income taxes ) ) ) Capital expenditures, net - 15 Depreciation and amortization - 43 Thirteen weeks ended April 2, 2011 Net sales to external customers $ Income (loss) before income taxes ) ) Capital expenditures, net - 34 Depreciation and amortization - 56 Total Assets as of: March 31, 2012 $ April 2, 2011 $ 8 The Company’s reportable segments are primarily determined by the types of products and services that they offer.Each reportable segment may operate in many geographic areas.The Company allocates revenues to geographic areas based on the location of the customer or franchisee.The following schedule is a summary of the Company’s sales to external customers and long-lived assets by geographic area (in thousands): North America (1) Europe (2) Other (3) Total Thirteen weeks ended March 31, 2012 Net sales to external customers $ Property and equipment, net - Thirteen weeks ended April 2, 2011 Net sales to external customers $ Property and equipment, net - For purposes of this table only: (1)North America includes the United States, Canada,Puerto Rico and franchise business inMexico (2)Europe includes the United Kingdom, Ireland and franchise businesses in Europe (3)Other includes franchise businesses outside of the North America and Europe 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis of Financial Condition and Results of Operations contains forward-looking statements that involve risks and uncertainties.Our actual results may differ materially from the results discussed in the forward-looking statements. These risks and uncertainties include, without limitation, those detailed under the caption “Risk Factors” in our annual report on Form 10-K for the year ended December 31, 2011, as filed with the SEC, and the following: general global economic conditions may continue to deteriorate, which could lead to disproportionately reduced consumer demand for our products, which represent relatively discretionary spending; customer traffic may decrease in the shopping malls where we are located, on which we depend to attract guests to our stores; we may be unable to generate interest in and demand for our interactive retail experience, or to identify and respond to consumer preferences in a timely fashion; our marketing and on-line initiatives may not be effective in generating sufficient levels of brand awareness and guest traffic; we may be unable to generate comparable store sales growth; we may be unable to effectively operate or manage the overall portfolio of our company-owned stores; we may be unable to renew or replace our store leases, or enter into leases for new stores on favorable terms or in favorable locations, or may violate the terms of our current leases; the availability and costs of our products could be adversely affected by risks associated with international manufacturing and trade, including foreign currency fluctuation; our products could become subject to recalls or product liability claims that could adversely impact our financial performance and harm our reputation among consumers; we are susceptible to disruption in our inventory flow due to our reliance on a few vendors; high petroleum products prices could increase our inventory transportation costs and adversely affect our profitability; we may not be able to operate our company-owned stores in the United Kingdom and Ireland profitably; we may be unable to effectively manage our international franchises or laws relating to those franchises may change; we may improperly obtain or be unable to adequately protect customer information in violation of privacy or security laws or customerexpectations; we may suffer negative publicity or be sued due to violations of labor laws or unethical practices by manufacturers of our merchandise; we may suffer negative publicity or negative sales if the non-proprietary toy products we sell in our stores do not meet our quality or sales expectations; we may lose key personnel, be unable to hire qualified additional personnel, or experience turnover of our management team; we may be unable to operate our company-owned distribution center efficiently or our third-party distribution center providers may perform poorly; our market share could be adversely affected by a significant, or increased, number of competitors; we may fail to renew, register or otherwise protect our trademarks or other intellectual property; poor global economic conditions could have a material adverse effect on our liquidity and capital resources; we may have disputes with, or be sued by, third parties for infringement or misappropriation of their proprietary rights; fluctuations in our quarterly results of operations could cause the price of our common stock to substantially decline; and we may be unable to repurchase shares of our common stock at the times or in the amounts we currently anticipate or the results of the share repurchase program may not be as beneficial as we currently anticipate.These risks, uncertainties and other factors may adversely affect our business, growth, financial condition or profitability, or subject us to potential liability, and cause our actual results, performance or achievements to be materially different from those expressed or implied by our forward-looking statements.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Overview We are the leading, and only international, company providing a “make your own stuffed animal” interactive entertainment experience under the Build-A-Bear Workshop brand, in which our guests stuff, fluff, dress, accessorize and name their own teddy bears and other stuffed animals.Our concept, which we developed primarily for mall-based retailing, capitalizes on what we believe is the relatively untapped demand for experience-based shopping as well as the widespread appeal of stuffed animals.The Build-A-Bear Workshop experience appeals to a broad range of age groups and demographics, including children, teens, their parents and grandparents. As of March 31, 2012, we operated 290 stores in the United States, Canada, and Puerto Rico, 58 stores in the United Kingdom and Ireland, and had 82 franchised stores operating internationally under the Build-A-Bear Workshop brand.We also market our products and build our brand through our website, which simulates our interactive shopping experience, as well as five temporary pop-up locations and non-traditional store locations in three Major League Baseball® parks, one zoo, one science center, an airport and a hospital.Pop-up and seasonal locations, such as ballparks and zoos, are excluded from our store count. We operate in three reportable segments (retail, commercial and international franchising) that share the same infrastructure, including management, systems, merchandising and marketing, and generate revenues as follows: • Company-owned retail stores located in the United States, Canada, Puerto Rico, the United Kingdom and Ireland, webstores, pop-ups and seasonal, event-based locations; • Transactions with other business partners, mainly comprised of licensing our intellectual property, including entertainment properties, for third-party use and wholesale product sales; and • International stores operated under franchise agreements. 10 Selected financial data attributable to each segment for the thirteen weeks ended March 31, 2012 and April2, 2011 are set forth in the notes to our condensed consolidated financial statements included elsewhere in this quarterly report on Form 10-Q. We use comparable store sales as one of the performance measures for our business.Comparable store sales percentage changes are based on net retail sales, excluding our webstores, pop-up and seasonal and event-based locations.Stores are considered comparable beginning in their thirteenth full month of operation.The percentage change in comparable store sales for the periods presented below is as follows: Thirteen Weeks Ended March 31, 2012 April 2, 2011 North America 3.6% (9.3)% Europe (10.1)% (4.1)% Consolidated 1.2% (8.5)% We believe the improvement in comparable store sales for the period presented is primarily attributable to the following factors: • In North America, we believe that the 2012 first quarter benefited from higher traffic due to an earlier Easter and the corresponding shift in school breaks; • We also increased both average transaction value and the number of transactions through higher redemption rates of our holiday gift cards and through a promotion with McDonald’s Happy Meals® in North America that drove awareness of our brand and brought traffic to our stores; and • In the United Kingdom, webelieve the negative economic conditions contributed to a continued decline in consumer sentiment and a corresponding decline in spending that negatively impacted our comparable store sales. The Company is working to build on this positive trend in comparable store sales with the following key initiatives: • We are aggressively working to increase store traffic and the destination appeal of our stores by enhancing our experience with a new store design and we are working to increase productivity and profitability of our existing stores through strategic closures, primarily in multi-store markets where we expect to transfer a portion of the closed stores sales to remaining stores in the market, and relocation of select other stores with a reduction in square footage thereby increasing their performance; • We intend to increase shopping frequency by increasing new guest traffic to our stores by rebalancing our marketing message to include both product and brand, and by refreshing our loyalty program to increase retention; and • We are reinforcing Build-A-Bear Workshop as the destination for gifts, including the gift of experience with our gift cards. Expansion and Growth Potential Retail Stores The table below sets forth the number of Build-A-Bear Workshop company-owned stores in the United States, Canada, the United Kingdom and Ireland for the periods presented: Thirteen Weeks Ended March 31, 2012 April 2, 2011 Beginning of period Opened 2 - Closed - (2 ) End of period 11 In fiscal 2011, we opened three Build-A-Bear Workshop stores in North America and five in the United Kingdom.In fiscal 2012, we anticipate opening four to six Build-A-Bear Workshop stores and closing 15 to 20 stores, in accordance with natural lease events such as expirations and lease termination options.We will also relocate and downsize ten to fifteen stores within existing malls which will lead to higher productivity metrics in these locations.We believe there is a market potential for approximately 300 to 325 Build-A-Bear Workshop stores in the United States, Puerto Rico and Canada and 70 stores in the United Kingdom and Ireland. Non-Traditional Store Locations In fiscal 2004, we began offering merchandise in seasonal, event-based locations such as Major League Baseball® ballparks.We expect to expand our future presence at select seasonal, event-based locations contingent on their availability and the financial terms associated with the venue.As of March 31, 2012, we had a total of three ballpark locations, one store each in a zoo, a science center, an airport and a hospital.Seasonal locations, such as ballparks and zoos are excluded from our store count.In 2010, we opened our first pop-up stores.Pop-up stores are temporary locations that generally have lease terms of six to eighteen months and are excluded from our store count.These locations are intended to capitalize on short-term opportunities in specific locations.As of March 31, 2012, five pop-up stores were open. International Franchise Revenue Our first franchised location opened in November 2003.The number of international, franchised stores for the periods presented below can be summarized as follows: Thirteen Weeks Ended March 31, 2012 April 2, 2011 Beginning of period 79 63 Opened 4 2 Closed (1
